Citation Nr: 1120040	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected bilateral hearing loss.  The Veteran timely appealed.

In April 2011, the Veteran and his wife testified during a video conference hearing before the undersigned.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, TDIU had been denied in April 2010 and January 2011 rating actions and, to date, there has been no notice of disagreement filed; the matter is not currently before the Board.


FINDING OF FACT

Audiometric testing has revealed, at worst, level III hearing acuity in the right ear and level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through March 2006 and January 2008 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the January 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim for an increased rating.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of hearing loss both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for bilateral hearing loss, effective April 1986.  The RO assigned a 0 percent (noncompensable) disability rating.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include a special provision for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In this case, the record does not reveal puretone thresholds meeting the definition of exceptional hearing impairment under 38 C.F.R. § 4.86 at any time.

During a VA examination in April 2006, the Veteran reported that he was unable to understand what people were saying; and that he got similar sounding words mixed up.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
45
70
70
LEFT
N/A
45
70
80
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.

Private treatment records submitted by the Veteran in April 2007 include a diagnosis of severe, high frequency sensorineural hearing loss in both ears.  Records show that the Veteran reported a deterioration of his hearing ability, and that his hearing aids were no longer effective.  Speech audiometry revealed speech recognition ability of 84 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
55
75
75
LEFT
N/A
45
70
80
80

During a January 2008 VA examination, the Veteran complained of a bilateral decrease in hearing acuity; and reported experiencing the most difficulty understanding speech in open areas and at close ranges.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
55
70
65
LEFT
N/A
40
65
75
75

In September 2009, the Veteran reported difficulty understanding speech in all listening environments.  He also reported significant effects on his occupation.  The examiner noted that the Veteran's bilateral sensorineural hearing impairment required the use of amplication, and that audiometric testing revealed good word-recognition ability.  Based on the foregoing, the September 2009 examiner opined that, with the assistance of amplification, the Veteran should be able to obtain and/or maintain gainful employment.  On VA audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
55
70
70
LEFT
N/A
40
65
75
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

In April 2011, the Veteran testified that a compensable rating is warranted for his bilateral hearing loss because of his increasing difficulty in hearing and understanding common words since his last VA examination in 2008.  He also testified that he provided the hearing test results of a private doctor, which shows that his hearing impairment is more severe.

Here, the evidence does not warrant a compensable rating for bilateral hearing loss disability at any time.  Applying the standard method for evaluating hearing loss to the results of the most recent VA audiometric evaluation in September 2009, the Veteran has Level II hearing acuity in the right ear, and Level III hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Moreover, applying the standard method for evaluating hearing loss to the results of the April 2007 private audiometric evaluation, the Veteran has Level III hearing acuity in the right ear; and Level III hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings also warrant a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

As noted above, the Veteran did not exhibit an exceptional pattern of hearing loss and the provisions of 38 C.F.R. § 4.86 are not applicable.  

The Board has considered the Veteran's statements as to the difficulties he experiences as a result of his bilateral hearing loss disability.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

While the Veteran has testified that his hearing has deteriorated since his 2008 audiometric testing, a September 2009 audiometric examination did not reflect a significant decrease in his level of hearing acuity, and the Board sees no convincing evidence that hearing loss has increased in severity or that available findings do not accurately reflect his hearing ability.  There is no reasonable likelihood that further testing would reveal a material change in his auditory impairment.  

Moreover, given the mechanical method of determining evaluations for hearing loss, based on audiometry findings and speech discrimination results, it would appear that factors other than those findings would not bear on the rating assigned for hearing loss disability. 

Nevertheless, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with a bilateral hearing loss disability is severe.

The Board finds the exhibited symptomatology of the Veteran's service-connected bilateral hearing loss disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  In fact, the September 2009 examiner found that the Veteran should be able to work with accommodation.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The weight of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability.


ORDER

A compensable disability rating for bilateral hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


